Citation Nr: 1434716	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-08 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation for degenerative arthritis, lumbar spine (lumbar spine disorder) in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1988 to May 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction is now with the RO in Waco, Texas. 

The Board finds that a claim for a total disability rating based on individual unemployability (TDIU) has not been raised.  The Veteran has not raised the issue of TDIU or asserted unemployability.  Additionally, the June 2009 VA examiner noted that the Veteran was employed at the time of that examination and the July 2011 VA examiner reported that the Veteran was unemployed, but attending school full time.  Therefore, the issue of TDIU is not reasonably raised in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's service representative filed an Appellate Brief in June 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 
 
FINDING OF FACT

The Veteran's lumbar spine disorder is manifested by painful motion, but not forward flexion in between 30 and 60 degrees, a combined range of motion of no greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  



CONCLUSION OF LAW

The criteria for a disability rating for a lumbar spine disorder in excess of 10 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  This is an appeal from a grant of service connection and the Veteran has made no assertions regarding defective notice here.  Accordingly, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

In a May 2012 statement, the Veteran's representative argued that the agency of original jurisdiction (AOJ) did not meet developmental expectations.  Specifically, it was noted that the AOJ requested arguments from the representative in conjunction with the certification of the appeal to the Board.  The representative argued that this would not allow for or anticipate the need to consider or respond to said arguments.  First, however, the Veteran's increase evaluation claim was initiated in October 2009, when the AOJ issued a rating decision regarding the Veteran's lumbar spine disorder.  The Veteran and his representative thus had from October 2009 to present to file any statements or arguments in support of the Veteran's claim.  Moreover, the content of the representative's argument as presented in the May 2012 statement was that notations of the Veteran's scoliosis should have been considered in evaluating the Veteran's claim.  The AOJ discussed the relevant findings in the January 2012 supplemental statement of the case (SSOC).  The Board finds that as such an argument had already been addressed in a previous SSOC, any possible error made in requesting a statement from the Veteran's representative in conjunction with certification to the Board was harmless.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2009 and July 2011 VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully address the rating criteria that are relevant to rating the disability in this case.

The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Here, the July 2011 examination is not unduly remote.  Although the Veteran's representative has argued that a new VA examination is warranted, there is also no suggestion that the evidence is not sufficient to evaluate the disability.  The representative implies that the Veteran has argued his disability has worsened since the last examination; the claims file reveals no such argument and the representative does not make such an argument.  Additionally, the other evidence of record does not indicate a worsening of symptoms as compared to the most recent examination.  Overall, the evidence does not establish that there has been a material change in the severity of the Veteran's service-connected disability beyond the 10 percent rating.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran's lumbar spine disorder is rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, due to forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumbar spine greater than 120 but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  The Veteran contends that his evaluation should be increased due to the notations regarding scoliosis in his medical records, his contention that he suffers from invertabral disc syndrome and incapacitating episodes, and the presence of x-ray evidence of arthritis of 2 or more major joints or 2 or more minor joint groups.

For lumbar spine disabilities, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Normal thoracolumbar spine forward flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

Under the rating criteria for intervertebral disc syndrome, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , General Rating Formula, Note (1).

Also under the General Rating Formula, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , General Rating Formula, Note (1). 

Regarding the General Rating Formula criteria, the evidence of record indicates that an increased evaluation is not warranted.  At the Veteran's June 2009 VA examination, in connection with his original claim for service connection, the Veteran was diagnosed with degenerative disc disease.  At that examination, the Veteran reported constant pain (a 10 on a pain scale from 1 to 10) and stiffness.  He reported no numbness or loss of bowels or bladder, but noted that bed rest had been recommended by a physician on multiple occasions for 3 day periods over a 15 year period.  He was noted to be unable to perform some of his activities of daily living as a result of his back pain.  At this examination, forward flexion of the thoracolumbar spine was noted to be 85 degrees and the combined range of motion of the thoracolumbar spine was 205.  Upon examination, it was noted that joint function of the spine was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance, incoordination or further limitation of motion.  Symmetry of the spine was normal in appearance and with motion.  There were no signs of lumbar intervertebral disc syndrome, no evidence of radiating pain on movement, no muscle spasm or tenderness, and no ankylosis of the lumbar spine.  Gait was within normal limits.  

The Veteran was then afforded an examination in July 2011.  At that examination he reported stiffness and constant pain, which he rated as a 4 on a pain scale from 1 to 10.  He also reported intermittent episodes of increased pain which increase his pain to a '10' out of 10.  He was not taking any medications for his back, nor was he using any braces or orthopedic assistive devices.  He reported that his activities of daily living were generally not affected, however, when he experienced episodes of increased pain he tried to limit all activities to the bare minimum and reported flare-ups approximately one time per month to once every two months, which cause him to seek self-imposed bed rest.  Upon examination, forward flexion was reported at 90 degrees, with a combined range of motion of the thoracolumbar spine of 175.  The Veteran did not lose any additional range of motion due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion, however, he did complain of pain upon repetitive testing.  He also complained of mild radicular symptoms with straight leg raises in the sitting position on the right.  There was slight flattening of the lordotic curve, but no muscle spasms and no tenderness to palpation.

The Veteran and his representative have argued that the presence of rotoscoliosis in a June 2009 radiology report and the notation of a slight flattening of the lordotic curve in the Veteran's July 2011 VA examination most nearly approximates the disability picture for a 20 percent rating and warrants a grant of a higher evaluation.  The Board does not agree in this case.  The evidence of record shows that the Veteran has forward flexion greater than 60 degrees and a combined thoracolumbar range of motion that is greater than 120 degrees.  Thus, the Veteran's range of motion does not warrant an increase evaluation.  Additionally, while the July 2011 VA examiner reported a slight flattening of the lordotic curve, there was no guarding, spasm, or an abnormal gait.  The examiner noted that the Veteran stood with a slightly flexed back, but did not indicate guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The mere presence of rotoscoliosis or a slightly flattened lordotic spine is not enough for an increase evaluation under the language of DC 5242 where the Veteran is noted to have a normal gait with no muscle spasm or guarding.  Thus, the Board finds that on the whole, the evidence of record aligns more closely with a 10 percent disability rating.

The Veteran has provided competent and credible evidence of pain and episodes of increased pain wherein he attempts to limit his activities.  However, the VA examiners consistently found no additional loss of range of motion or other functional limitations upon repetitive motion.  Flare-ups were noted to cause increased pain, but the Veteran reported that he did not take any medication, did not require assistive devices, and that bed rest during such episodes was self-imposed.  He did report at both examinations that effects on activities, but there were also findings of full strength, no weakness, heat, lack of coordination, redness, or other signs of deformity.  The evidence does not demonstrate additional functional loss and an increased evaluation on this basis is not warranted. 

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But an evaluation in excess of 10 percent under the diagnostic code for intervertebral disc syndrome is not warranted.  As above, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  At the July 2011 VA examination, while the Veteran reported experiencing episodes of increased pain or flare-ups, the bed rest he reported during these times was specifically noted to be self-imposed.  Self-imposed bed rest does not meet the definition of an incapacitating episode under the schedule.  The Board notes that while the Veteran also reported recommendations of bed rest by physicians during his June 2009 examination, such recommendations occurred while on active duty, which is not within the relevant time period for this appeal.  The evidence of record does not show that the Veteran received bed rest prescribed by a physician during the relevant period for consideration.  38 C.F.R. 
§ 4.71a , Diagnostic Code 5243.  An increased evaluation on this basis is not warranted. 

The Board notes that the Veteran has been diagnosed with degenerative arthritis.  Under DC 5003, degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Where there is noncompensable limitation of motion, a 10 percent evaluation is assigned for each major joint or group of minor joints, where the limitation of motion is objectively confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups and a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The lumbar vertebrae are considered groups of minor joints.  38 C.F.R. § 4.45.  Here, the Veteran's flexion was to 85 and 90 degrees; thus, both no limitation of motion and noncompensable limitation of motion are shown.  But the evidence shows only one joint group, and thus a 20 percent is not for assignment.  Thus, an increased evaluation is not warranted.

Consideration has also been provided regarding whether a separate rating is required for any neurological component of the Veteran's lumbar spine disability. See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  The Veteran denied bowel and bladder incontinence at his June 2009 VA examination and there are no further complaints or reports of such symptoms in the Veteran's statements or medical records.  There were no signs of lumbar intervertebal disc syndrome and the lower extremity motor and sensory functions were within normal limits.  At his July 2011 examination, the Veteran complained of mild radicular symptoms with straight leg raises in the sitting position on the right upon examination, but he denied numbness, tingling, or radiation of pain.  Deep tendon reflexes were 2/4 in the bilateral patella and Achilles and the extensor hallucis longus was 5/5.  Lower extremity strength was 5/5.  Straight leg raises in the supine position and Lasegue's testing was negative as was Patrick's Babinski sign testing.  Such results do not warrant a separate rating for an objective neurological component to the Veteran's lumbar spine disability.   

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any higher staged ratings as they have remained essentially the same throughout the appeal period.

Extra-schedular Rating

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptoms such as pain.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation for a lumbar spine disorder in excess of 10 percent is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


